UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 TERESITA A. CANUTO,

         Plaintiff,
                 v.                                        Civil Action No. 19-1791 (JEB)
 REP. NANCY PELOSI, et al.,

         Defendants.




                                   MEMORANDUM OPINION

        Pro se Plaintiff Teresita Canuto’s Complaint alleges that a “paramilitary of illegal aliens”

repeatedly sexually assaulted her over the course of five years, mainly while she was drugged or

unconscious. She seeks to hold State and Federal representatives accountable for failing to enact

legislation that could have — theoretically — sheltered her from the alleged assaults. Because

the Complaint strings together a series of farfetched allegations, which Defendants’ conduct

could not have caused, this Court grants the pending Motions to Dismiss for lack of subject-

matter jurisdiction.

I.      Background

        Plaintiff alleges that, between 2014 and 2019, she was “besieged by illegal aliens with

sexual assaults and batteries” in her California home while “she and [her] family were put into

[a] deep sleep or unconscious[ness].” ECF No. 1 (Pl. Statement of Facts), ¶ 1. She claims that a

“paramilitary of illegal aliens,” id., ¶ 24, that “w[as] affiliated to the group responsible [for] the

Sri Lanka Bombing of the Catholic Church,” ECF No. 9 (Supplemental Complaint), ¶ 6,

repeatedly assaulted her on “a scheduled basis.” Pl. SOF, ¶ 14. She believes that the attacks


                                                       1
must have been an organized effort, as “this type of domestic terrorism . . . would not be possible

without somebody financing or paying the expenses” of the alleged attacks. Id. Canuto says that

she later “realized . . . that the task of sexual assaults was transferred to illegal aliens who were

accommodated [and] assisted by [her] neighbors.” Id., ¶ 7.

       To support her theory, Plaintiff points to parking patterns around her apartment: “At

times, the whole parking area inside was full of many cars/trucks . . . [that] stayed for [a] night

after plaintiff was sexually assaulted [and then] would be gone.” Supp. Compl., ¶ 4. “[O]ther

illegal aliens that come[] from other states . . . were involved,” as shown by the fact that “there

were cars that surged in the apartment complex . . . and stayed for days sometimes a week

with . . . plate licenses from other states.” Pl. SOF, ¶ 14. Canuto also alleges that she “was

stalked . . . by many civilians with stickers of U.S. Army and U.S. Navy . . . at the rear of their

vehicles.” Id., ¶ 7. Allegedly, this “paramilitary of illegal aliens” “communicate[d] to each other

through the use of stickers attached at the back of their cars.” Id., ¶ 24.

       Plaintiff claims that “many illegal aliens were also follow[ing her] whenever [she] went.”

Id., ¶ 22. For instance, “after plaintiff was attacked sexually, later plaintiff began to be

tailgate[d] by a vehicle along th[e] way in the road. Then sexual assault happened again.” Supp.

Compl., ¶ 6. She was also “intimidated” by “a middle eastern feature[d] male adult . . .

accompanied [by] . . . a young Hispanic female adult” in a “brand new SUV (Range Rover)”

after he “wave[d her] on and did a gesture to look up at him. And after [she] looked up at him,

he began dancing half of []his body and right arm while still driving . . . [and] he gave [her] a

thumbs up sign and went ahead of [her].” Pl. SOF, ¶ 21.

       The specifics of the alleged assaults remain unclear. As evidence that they occurred,

Canuto cites myriad injuries including that her “left eyebrow [was] shaved” and she had “cuts or



                                                       2
laceration[s] in body parts.” ECF No. 1 (Complaint) at 4. Additionally, “the attacker le[ft]

remnants of his act” after the sexual assaults by “revers[ing her] underwear,” “fix[ing] the

sheet . . . of her couch,” and “fix[ing] [her] credit or debit cards nicely in her wallet.” Pl. SOF,

¶ 18. Plaintiff described the in-home assaults thus:

               Skills in carpentry w[ere] used as a weapon by illegal aliens in
               penetrating or trespassing the residence of plaintiff. Adult in size
               and height of pygmies are also used to climb the windows, penetrate
               the ceiling and enter[] the vent. Then he would open the main door
               of the apartment to let the attacker come[ ]in and attack[] the
               plaintiff in [a] deep sleep.

Id., ¶ 22. In one instance, Plaintiff alleges that a “man that followed her in the parking lot of

Vons Supermarket was the suspect” in a specific assault. Id., ¶ 13. As proof, she “enclosed

evidence of [a] receipt from Vons Supermarket.” Id. Plaintiff alleges that she was unable to

catch any of her attackers after “put[ting up] a video camera” in her home because “the people

also involved in the planned attack . . . were able to manipulate the records of video and stopped

the recording during plaintiff[’s] . . . attack[] at night while in deep sleep.” Supp. Compl., ¶ 3.

        As to the named Defendants — members of Congress and State lawmakers — Plaintiff

claims that they “negligen[tly] . . . allow[ed] illegal aliens” to infringe on U.S. sovereignty “by

establishing their own paramilitary” in California. See Pl. SOF, ¶ 24. She now seeks

$20,000,000 in damages for each alleged assault, totaling $1,200,000,000 in relief. See Compl.

at 6.

II.     Legal Standard

        To survive a motion to dismiss under Rule 12(b)(1), Plaintiff bears the burden of proving

that the Court has subject-matter jurisdiction to hear her claims. See Lujan v. Defs. of Wildlife,

504 U.S. 555, 561 (1992); Harris v. Sebelius, 932 F. Supp. 2d 150, 151 (D.D.C. 2013). A court

has an “affirmative obligation to ensure that it is acting within the scope of its jurisdictional

                                                       3
authority.” Grand Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C.

2001). Pleadings by pro se plaintiffs are held “to less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972).

III.   Analysis

       In filing separate Motions to Dismiss, the members of Congress and California Governor

Gavin Newsom articulate myriad arguments. The Court need look only to subject-matter

jurisdiction, which it lacks because: (1) Plaintiff’s claims are “patently insubstantial,” (2) she has

no standing, and (3) even had her claims been pled under the Federal Tort Claims Act, she failed

to exhaust her administrative remedies.

       A.      Patently Insubstantial Claims

       On rare occasions, a court may dismiss a case sua sponte for lack of subject-matter

jurisdiction if a complaint is “‘patently insubstantial,’ presenting no federal question suitable for

decision.” Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (quoting Neitzke v. Williams, 490
U.S. 319, 327 n.6 (1989)). This standard requires that the “claims be flimsier than ‘doubtful or

questionable’ — they must be ‘essentially fictitious.’” Id. (quoting Hagans v. Lavine, 415 U.S.
528, 537–38 (1973)). Claims that fall into this category include “bizarre conspiracy theories, any

fantastic government manipulations of [the] will or mind, [and] any sort of supernatural

intervention.” Id. As a general rule, this procedural vehicle is “reserved for complaints resting

on truly fanciful factual allegations,” while “12(b)(6) dismissals cull legally deficient

complaints.” Id. at 331 n.5.

       Plaintiff’s claims boil down to her belief that a “paramilitary of illegal aliens” funded and

enforced a systemic regime of sexual assault against her while she was asleep or unconscious.

See Pl. SOF, ¶¶ 7, 14, 24. Standing alone, such a naked assertion presents many reasons for



                                                      4
doubt. Here, moreover, Plaintiff’s evidence claiming to prove the existence of such a regime

consists of nothing more than day-to-day occurrences — e.g., parking patterns, roadway

encounters, bumper stickers, and grocery receipts. Id., ¶¶ 5, 13, 14, 21, 22. Because Plaintiff

relies solely on “fanciful factual allegations” to support her claims, Best, 39 F.3d at 331 n.5, her

suit presents “no federal question suitable for decision.” Id., at 330.

       B.      No Standing

       Even if her factual assertions were not fantastical, Plaintiff lacks standing. Because

“standing is an essential and unchanging part of the case-or-controversy requirement of Article

III,” Lujan, 504 U.S. at 560, finding that a plaintiff has standing is a necessary “predicate to any

exercise of [the Court’s] jurisdiction.” Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C.

Cir. 1996) (citing Lujan, 504 U.S. at 560). At its “irreducible constitutional minimum,” the

doctrine requires a plaintiff to prove three elements: (1) an injury in fact, (2) a causal relationship

between the injury and defendants’ challenged conduct, and (3) the injury’s redressability.

Lujan, 504 U.S. at 560–61; see also Ord v. District of Columbia, 587 F.3d 1136, 1140 (D.C. Cir.

2009) (same). Here, Governor Newsom points out that Plaintiff has failed to satisfy the second

prong — causation. See ECF No. 15 (Def. Newsom MTD) at 3–5. The Court agrees.

       For there to be a sufficient causal connection, an injury must be “fairly traceable to

challenged conduct of the defendant.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)

(emphasis added). An injury that “results from the independent action of some third party not

before the court” will not suffice. Allen v. Wright, 468 U.S. 737, 757 (1984) (quoting Simon v.

E. Ky. Welfare Rights Org., 426 U.S. 36, 42 (1976)). Here, Plaintiff does not allege that any of

the Defendants assaulted her. Her causal hook is that Defendants “disregarded” that “U.S.

citizens are [being] killed and raped” and failed to “create[] a remedy that would be favorable to



                                                      5
the safety of the people in the United States.” Pl. SOF, ¶ 24. Yet there is no allegation that

Defendants had any role in assisting the theoretical rapists in, e.g., entering the country illegally.

In addition, it is “substantially more difficult” to establish standing when the alleged injury arose

because of the government’s failure to regulate a third party, as is the case here. Lujan, 504 U.S.

at 562 (quoting Allen, 468 U.S. at 758). Plaintiff’s allegations fall well short of this mark.

        C.      FTCA

        Even if Canuto had named the United States as Defendant, as opposed to individual

legislators, her tort claims would still not survive the jurisdictional standard set out in the Federal

Tort Claims Act. “[S]uits for damages against the United States under the common law must be

brought pursuant to the limited waiver of sovereign immunity in the FTCA.” Benoit v. USDA,

608 F.3d 17, 20 (D.C. Cir. 2010). Sovereign immunity “is jurisdictional in nature.” FDIC v.

Meyer, 510 U.S. 471, 475 (1994); see also Ali v. Rumsfeld, 649 F.3d 762, 775 (D.C. Cir. 2011)

(failure to exhaust administrative remedies in FTCA case jurisdictional). In order to obtain a

waiver of such immunity, a plaintiff must “exhaust[] his administrative remedy before filing

suit.” Benoit, 608 F.3d at 20.

        To satisfy the exhaustion requirement, a plaintiff must first present her claim to the

appropriate federal agency within two years of the claim’s accrual. See 28 U.S.C. § 2401(b).

Plaintiff does not assert that she approached any federal agency with her complaints; she has thus

taken no steps towards exhaustion. Even if she had identified the FTCA as the source of this

Court’s jurisdiction, consequently, she still fails to meet its prerequisites.

IV.     Conclusion

        For these reasons, the Court will dismiss Plaintiff’s Complaint for lack of subject-matter

jurisdiction. A separate Order so stating will issue this day.



                                                       6
                             /s/ James E. Boasberg
                             JAMES E. BOASBERG
                             United States District Judge
Date: December 4, 2019




                         7